262 U.S. 361 (1923)
HOUSTON COAL COMPANY
v.
UNITED STATES.
No. 365.
Supreme Court of United States.
Argued April 10, 1923.
Decided June 4, 1923.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF OHIO.
Mr. A. Julius Freiberg and Mr. Ira Jewell Williams, with whom Mr. W.A. Geoghegan was on the briefs, for plaintiff in error.
Mr. Alfred A. Wheat, Special Assistant to the Attorney General, with whom Mr. Solicitor General Beck was on the brief, for the United States.
Mr. Ira Jewell Williams, Mr. Henry Hudson, Mr. F.R. Foraker, Mr. John H. Stone and Mr. Francis Shunk Brown, by leave of court, filed a brief as amici curiae.
*364 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
This cause went off below on motion to dismiss the petition and the record presents a question of jurisdiction only. Judicial Code, § 238. Did the District Court have authority to hear and determine the issues tendered by plaintiff in error? The point is not free from difficulty; but, after considering the contending views, we conclude there was jurisdiction and that the judgment to the contrary must be reversed.
Purporting to proceed under authority granted by § 10[1] of the Lever Act, approved August 10, 1917, c. 53, 40 Stat. 276, the President, acting through the Secretary of the Navy, requisitioned coal belonging to the plaintiff in error and paid therefor four dollars per ton, just compensation as ascertained by him. Alleging that this was received under protest, because of duress, and with express reservation *365 of the right to demand more, the Coal Company instituted the original action to recover the difference between the amount received and what it claimed to be just compensation. The court held that § 10 did not grant permission to sue the United States therein to one who has received the amount determined by the President for requisitioned articles; and that it lacked jurisdiction to adjudicate the issues which the petition presented.
The Lever Act was passed in view of the constitutional provision inhibiting the taking of private property for public use without just compensation. It vested the President with extraordinary powers over the property of individuals which might be exercised through an agent at any place within the confines of the Union with many consequent hardships. As heretofore pointed out, United States v. Pfitsch, 256 U.S. 547, by deliberate purpose the different sections of the act provide varying remedies for owners  some in the district courts and some in the Court of Claims.
It reasonably may be assumed that Congress intended the remedy provided by each section should be adequate fairly to meet the exigencies consequent upon contemplated action thereunder and thus afford complete protection to the rights of owners. Considering this purpose and the attending circumstances, we think § 10 should be so construed as to give the district courts jurisdiction of those controversies which arise directly out of requisitions authorized by that section.
Reversed.
NOTES
[1]   Sec. 10. That the President is authorized, from time to time, to requisition foods, feeds, fuels, and other supplies necessary to the support of the Army or the maintenance of the Navy, or any other public use connected with the common defense, and to requisition, or otherwise provide, storage facilities for such supplies; and he shall ascertain and pay a just compensation therefor. If the compensation so determined be not satisfactory to the person entitled to receive the same, such person shall be paid seventy-five per centum of the amount so determined by the President, and shall be entitled to sue the United States to recover such further sum as, added to said seventy-five per centum will make up such amount as will be just compensation for such necessaries or storage space, and jurisdiction is hereby conferred on the United States District Courts to hear and determine all such controversies: Provided, That nothing in this section, or in the section that follows, shall be construed to require any natural person to furnish to the Government any necessaries held by him and reasonably required for consumption or use by himself and dependents, nor shall any person, firm, corporation, or association be required to furnish to the Government any seed necessary for the seeding of land owned, leased, or cultivated by them.